DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4/5/21.  These drawings are accepted.

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 recites “wherein the wherein the” which appears to be a minor typographical error (the second recitation of “wherein the” should be deleted).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “the accommodating space”. There is insufficient antecedent basis, as claim 1 has been amended to introduce “a space”, not “an accommodating space”.
Claims 2-10 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jolivet (DE 600 35 756). Note: A copy of the Jolivet patent document and a machine translation was provided by Applicant on 11/20/18. References to the disclosure of Jolivet are directed to the machine translation.
Regarding claim 12, Jolivet discloses a shading device for a vehicle window (43), the shading device comprising: a housing (13) including a housing wall structure defining an interior space (interior space of the housing 13 in which the roller 3 is positioned) and including an upper housing portion (portion of the housing in which the lead member 5 is seated in a closed position) [FIG. 2], the interior space opening upwardly through an elongate passage (27) disposed adjacent the upper housing portion of the housing wall structure; a flap (31) mounted on the housing for pivoting movement between an open position [FIG. 3] in which the flap at least partially uncovers the elongate passage and a closed position [FIG. 2] in which the flap substantially covers the elongate passage, the flap having an upper side (outer surface of the flap 31) and a lower side (opposite inner surface of the flap 31, including the surface to which the lip 35 is connected) facing away from the upper side and facing the interior space in the closed position of the flap [FIG. 2]; a winding shaft (3) disposed in the interior space of the housing wall structure [FIG. 2]; a flexible shading structure (1) mounted on the winding shaft for movement between a rest position [FIG. 2] in which the flexible shading structure is at least partially wound around the winding shaft and an extended shading position [FIG. 1] in which the flexible shading structure is at least partially unwound from the winding shaft and is superimposed on at least a part of the vehicle window, the flexible shading structure having an end region (section of the shading structure 1 to which the lead member 5 is 
Regarding claim 14, Jolivet discloses that the flap (31) is not in contact with the supporting rod during displacement thereof (as shown in Figure 3, only the lip 35 contacts the supporting rod during displacement).
Regarding claim 15, Jolivet discloses that the supporting rod has a first side facing the flexible shading structure and a second side facing away from the first side (the first and second sides of the supporting rod are shown in Figure 3), and the wear-preventing element is disposed between the flap and the second side of the supporting rod such that the flap is supported on the second side of the supporting rod during vertical displacement of the supporting rod and does not directly contact the supporting rod during the vertical displacement thereof (Figure 3 depicts the lip 35 contacting the supporting rod, such that the flap body 31 is prevented from contacting the rod).
Regarding claim 16, Jolivet discloses that the flap is elongated in shape and the wear-preventing element has a width measured in a direction substantially parallel to a longitudinal extent of the flap (paragraphs 0039-0040 discloses that the cover 31 and the flap 35 extend a full length of the guide slot 
Regarding claim 17, Jolivet discloses that the supporting rod is oriented transversely to the flap and the wear-preventing element [FIGS. 1, 3].
Regarding claim 18, Jolivet discloses a drive arrangement including a drive motor (9) and a drive transmission element (unnumbered connecting element shown in Figure 1 connecting the motor to the supporting rod 11) operatively connecting the drive motor and the supporting rod, the supporting rod forming part of the drive arrangement (paragraph 0003 further discloses that the motor drives movement of the supporting rod 11).
Regarding claim 19, Jolivet discloses a biasing member (33) configured and disposed to bias the flap in a direction of the closed position (paragraph 0053).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jolivet (DE 600 35 756) in view of Sentjurc (U.S. Patent Application Publication No. 2015/0096696).
Regarding claim 1, Jolivet discloses a shading device for a vehicle window (43), the shading device comprising: a winding shaft (3); a housing structure (13) having a space configured for accommodating the winding shaft [FIG. 3] and having a through-passage (27) opening in a direction of an upper side of the housing structure; a flap (31) mounted in a pivotable manner on the housing structure for closing and opening the through-passage of the housing structure [FIGS. 2, 3], the flap having an underside (surface of the flap facing the housing in a closed position, including the surface to which the lip 
Nonetheless, Sentjurc discloses a panel assembly including a roller element (11, 12, 13) provided on a flap (10E) for engagement with the assembly.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the element of Jolivet to include the rolling element taught by Sentjurc, in order to ensure smooth and consistent contact between the flap and the supporting rod, to reduce frictional wear on the lip of the flap and on the supporting rod, and to reduce noise generated by contact between the flap and the supporting rod.
Regarding claims 3 and 4, Jolivet discloses that the element (35) has a width that is two to ten times greater than a width of the supporting rod (paragraphs 0039-0040 discloses that the cover 29 and the lip 35 extend a full length of the guide slot 21; this width is at least two times greater than a width of the supporting rod 11 as shown in Figures 1-3; it is further noted that the limitation in claim 4 reciting that “the width of the rolling element is two times to ten times greater than the width of the supporting rod” does not limit the width of the rolling element to being less than ten times the width of the supporting rod). Jolivet does not disclose that the element is a roller element.
Nonetheless, Sentjurc discloses a roller element (11, 12, 13). As described with respect to claim 1 above, it would have been obvious to have modified the lip of Jolivet to be a roller element, as taught by Sentjurc, in order to reduce noise and frictional wear on the assembly.
Regarding claim 5, Jolivet discloses that the element (35) is oriented at least largely parallel to a pivot axis of the flap [FIG. 2], but does not disclose a rolling element comprising a rotary spindle.
Nonetheless, Sentjurc discloses a rolling element (11, 12, 13) comprising a rotary spindle (12) oriented at least largely parallel to a pivot axis (at 14) of a respective flap (10E). As described with respect to claim 1 above, it would have been obvious to have modified the lip of Jolivet to be a roller element, as taught by Sentjurc, in order to reduce noise and frictional wear on the assembly.
Regarding claim 7, Jolivet discloses that the flap is elongated in shape (paragraphs 0039-0040) and the width of the element is measured in a direction substantially parallel to a longitudinal extent of the flap, and the width of the supporting rod is measured in a direction transverse to a longitudinal extent of the supporting rod (the width of the element is defined along the longitudinal length of the flap 31 and element 35; the width of the supporting rod is shown generally in Figure 1). As described with respect to claim 1 above, it would have been obvious to have modified the lip of Jolivet to be a roller element, as taught by Sentjurc, in order to reduce noise and frictional wear on the assembly.
Regarding claim 9, Jolivet discloses that the supporting rod has a first side facing the flexible shading structure and a second side facing away from the first side (the first and second sides of the supporting rod 11 are shown in Figure 3), and the element is disposed between the flap and the second side of the supporting rod such that the flap is supported on the second side of the supporting rod during vertical displacement of the supporting rod (Figure 3 depicts the lip 35 contacting the supporting rod, such  that the flap is supported by the second side of the rod 11). As described with respect to claim 1 above, it would have been obvious to have modified the lip of Jolivet to be a roller element, as taught by Sentjurc, in order to reduce noise and frictional wear on the assembly.
Regarding claim 10, Jolivet discloses that, to prevent wear of the flap, the flap is supported on the supporting rod exclusively via the element during upward vertical displacement of the supporting rod such that the flap is not in direct contact with the supporting rod (Figure 3 depicts that only the lip 35 contacts the supporting rod, such that the flap body 31 is prevented from contacting the rod). As described with 
Regarding claim 11, Jolivet discloses that the flap has an upper side (the upper side is defined on the exterior surface of the flap 31 when it is in a closed position) facing away from the underside thereof and the underside of the flap faces the accommodating space of the housing structure when the flap is closed, and the rolling element is fixed to the underside of the flap (the underside of the flap includes the interior surface of the flap body 31 and the surface to which the lip 35 is attached).
Regarding claim 13, Jolivet discloses the wear-preventing element (35) but does not disclose that it comprises a rolling element.
Nonetheless, Sentjurc discloses a panel assembly including a roller element (11, 12, 13) provided on a flap (10E) for engagement with the assembly.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wear-preventing element of Jolivet to include the rolling element taught by Sentjurc, in order to ensure smooth and consistent contact between the flap and the supporting rod, to reduce frictional wear on the lip of the flap and on the supporting rod, and to reduce noise generated by contact between the flap and the supporting rod.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jolivet (DE 600 35 756) in view of Sentjurc (U.S. Patent Application Publication No. 2015/0096696), as applied to claim 1 above, and further in view of Hansen (U.S. Patent No. 7,896,058).
Regarding claim 2, Jolivet, as modified by Sentjurc above, discloses the winding shaft, but does not explicitly disclose that the winding shaft is of a conical design.
Nonetheless, Hansen discloses a shading device comprising a winding shaft (31) that is of a conical design [FIG. 5].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the winding shaft of Jolivet, as modified by Sentjurc above, to have a conical design, in order to allow for the use of a shade having an upper edge that is non-parallel relative to the lower shaft, so as to enable installation of the shade on a window having an irregular shape.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jolivet (DE 600 35 756) in view of Sentjurc (U.S. Patent Application Publication No. 2015/0096696), as applied to claim 1 above, and further in view of Yasuda (JP 2013-52709). Note: A copy of the Yasuda patent document and a machine translation were provided with the Office action dated 1/4/21. References to the disclosure of Yasuda are directed to the machine translation.
Regarding claim 6, Jolivet, as modified by Sentjurc above, discloses that the flap is pivotably moveable between a closed position and an open position [FIGS. 2, 3], the flap in the closed position [FIG. 2] covering the through-passage and in the open position [FIG. 3] uncovering the through-passage, the shading device further comprising a biasing device (33), the flap being permanently forced, on a torque-assisted basis, in a direction of the closed position by the biasing device (paragraph 0053), but does not disclose a mechanical spring device.
Nonetheless, Yasuda discloses a flap (60) permanently forced in a direction of a closed position by a mechanical spring (68; paragraph 0046)
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the biasing device of the flap of Jolivet, as modified by Sentjurc above, to include the mechanical spring taught by Yasuda, in order to provide a greater biasing force to the flap, so as to improve the seal of the flap in the closed position, and to more easily allow for replacement of the biasing means should it become damaged or worn.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jolivet (DE 600 35 756) in view of Sentjurc (U.S. Patent Application Publication No. 2015/0096696), as applied to claim 1 above, and further in view of Pohl (U.S. Patent Application Publication No. 2008/0017335).
Regarding claim 8, Jolivet, as modified by Sentjurc above, discloses a drive system (9, 11), the supporting rod forming part of the drive system [FIG. 1] and the drive system including a drive motor (9), but does not disclose a drive cable operatively connecting the supporting rod with the drive motor.
Nonetheless, Pohl discloses a drive system including a drive cable (57) operatively connecting a supporting rod (6) with a drive motor (55) [FIG. 1].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive system of Jolivet, as modified by Sentjurc above, .
Response to Arguments
Applicant's arguments filed 4/5/21 have been fully considered but they are not persuasive.
Applicant argues that there is no teaching, suggestion, or motivation to modify the cover of Jolivet to include the roller element of Sentjurc. This argument is not found persuasive. Paragraph 0030 of Sentjurc discloses advantages of using a roller element, including a reduction in resulting friction noise during opening and closing. This constitutes a motivation for modifying the lip element of Jolivet, as the use of a roller would result in reduced friction and a reduction in the corresponding noise and wear of the assembly. In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Sentjurc discloses a motivation for using a roller element, and therefore the motivation for the combination is found in the references themselves.
Applicant further argues that one of ordinary skill in the art would not have been motivated to incorporate the tube of Sentjurc into the flap assembly of Jolivet, as Jolivet does not discuss a need for sealing between the cover and the guide lever. This argument is also not found persuasive. Jolivet discloses in paragraph 0053 that the flap is biased to maintain constant contact against the support rods, and Sentjurc is similarly directed to maintaining constant contact between the roller element and the corresponding panel assembly. Furthermore, Sentjurc is relied upon only to teach the use of a roller element to reduce friction on a flap and a corresponding element, and is not relied upon to teach the specific interaction with the panel. In the course of modifying the wear-preventing element of Jolivet to include the roller element of Sentjurc, one of ordinary skill in the art would not have been motivated to 
Applicant’s arguments directed to new claim 12 have also been fully considered but are not found persuasive. As shown in Figure 4 of Jolivet, the flap 31 includes an upper surface that is defined generally on the exterior side of the flap. The lower side of the flap is the opposing interior side, and includes the section of the flap body 31 that is connected to the lip 35. The line depicting the connection that is shown in Figure 4 is clearly distinguished from and positioned below the exterior/upper side of the flap 31, and therefore reads on the claimed “lower side of the flap”. See annotated drawing below.

    PNG
    media_image1.png
    400
    574
    media_image1.png
    Greyscale

Applicant did not set forth arguments specifically directed to the claimed subject matter of claims 2-11 or 13-19. These claims are rejected as described above. The new ground(s) of rejection was necessitated by the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant is reminded that the After Final Consideration Pilot (AFCP 2.0) has been extended through 9/30/21.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634